      Case 19-09015      Doc 48    Filed 01/30/20 Entered 01/30/20 10:56:31       Desc Telephonic
                                          Hearing Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




NOTICE SETTING TELEPHONIC STATUS CONFERENCE RE: PLAINTIFF'S MOTION
                   TO DEEM ADMITTED (DOCKET 47)



TO:
Dan Childers, Attorney for Plaintiff(s)                                319−362−2137
Brandon M. Schwartz, Attorney for Defendant(s)                         651−528−6800
United States Trustee



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       February 20, 2020 at 10:30 AM




ATTORNEY FOR PLAINTIFF IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                     MEGAN R. WEISS
                                                     Clerk, Bankruptcy Court
                                                     by:



Date: January 30, 2020                               Deputy Clerk
Case 19-09015   Doc 48   Filed 01/30/20 Entered 01/30/20 10:56:31         Desc Telephonic
                                Hearing Page 2 of 2
                                         United States Bankruptcy Court
                                         Northern District of Iowa
                                         111 Seventh Avenue SE Box 15
                                         Cedar Rapids, IA 52401−2101
